                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 19-cv-01119-CMA-KLM

SYLAS RATTLER,

       Plaintiffs,

v.

NICK GARSIDE, and
BUFFALO WILD WINGS,

       Defendants.


      ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S
              EMPLOYMENT DISCRIMINATION COMPLAINT


       This matter is before the Court on Defendants Buffalo Wild Wings (“BWW”) and

Nick Garside’s Motion to Dismiss Plaintiff Sylas R. Rattler’s Employment Discrimination

Complaint under Federal Rule of Civil Procedure 12(b)(6). (Doc. # 20.) Because Mr.

Rattler fails to adequately plead his case under Rule 12(b)(6), the Motion is granted.

                                  I.     BACKGROUND

       Mr. Rattler is an American Indian with six years’ experience in culinary arts. (Doc.

# 12 at 4.) Prior to November 2018, Mr. Rattler worked in General Delivery at BWW. (Id.

at 2.) During his employment with BWW, he alleges that employees “Nick, David,

Jason, [and] Mario” discriminated against him “with death threats and unwanted sexual

advances.” (Id. at 4.) In particular, Mr. Rattler alleges that, on October 13, 2018, “Jason”

told Mr. Rattler that “Jason” and presumably other employees were “going to . . . kill”

him and that Mr. Rattler was “not walking out [there] alive.” (Id.) Mr. Rattler also alleges
that, on October 20, 2018, Defendant Garside “made unwanted sexual advances”

towards him, singling him out, and requested that Mr. Rattler “give him a blowjob in front

of other employees[,]” such as “Mario.” (Id.) Mr. Rattler contends that these unwanted

sexual advances persisted until his termination. (Id.) On November 6, 2018, BWW

terminated Mr. Rattler. (Id.)

       On April 17, 2019, Mr. Rattler, appearing pro se in this matter, commenced this

action1 (Doc. # 1) and, pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), he

asserts a single employment discrimination claim against Defendants BWW and Mr.

Garside based on his race, sex, color, and religion. The case was assigned to

Magistrate Judge Gordon P. Gallagher, and on April 18, 2019, the Magistrate Judge

issued an Order Directing Plaintiff to Cure Deficiencies (Doc. # 4), which included

requirements that Mr. Rattler include omitted language from his supporting facts section

and attach a copy of the administrative charge of discrimination. (Id. at 2.)

       Pursuant to the Magistrate Judge’s Order, Mr. Rattler filed an Amended

Complaint on May 7, 2019. (Doc. # 5.) Yet, on June 7, 2019, the Court issued another

order directing Mr. Rattler to file another amended complaint. (Doc. # 7.) Therein,

Magistrate Judge Gallagher set forth the elements of a Title VII claim and indicated that

Mr. Rattler did “not allege these prima facie elements.” (Id. at 3.) The Magistrate Judge

also reminded Mr. Rattler to attach “a copy of the administrative charge” as required by

Section E of the Employment Discrimination Complaint form. (Id. at 3–4.)




1
  The Court notes that Mr. Rattler seemingly complied with the administrative exhaustion
necessary to assert a Title VII claim in federal court. Indeed, the EEOC issued his right to sue
letter on January 31, 2019. (Doc. # 1 at 9.)

                                                2
       In response to Magistrate Judge Gallagher’s second order, Mr. Rattler filed

another amended complaint (Doc. # 8), which included additional details about his

employment situation. Mr. Rattler alleged that he witnessed two employees “associated

with one named Jason” assault “Tina,” and that during one shift in October 2018, he

encountered Tina in the “walk-in cooler” where she was upset, but then she allegedly

offered to perform a sex act to which he declined. (Id. at 10.) Mr. Rattler repeated

previous allegations of co-workers’ “harassment” and “death threats” and added

allegations about having his property stolen. (Id.) Magistrate Judge Gallagher

recommended dismissal of the Amended Complaint without prejudice for failure to

comply with the pleading requirements of Rule 8. (Doc. # 11.) However, upon the filing

of another amended complaint (Doc. # 12), Magistrate Judge Gallagher withdrew his

Recommendation. (Doc. # 13.)

       On August 16, 2019, this case was reassigned to this Court, and drawn to

Magistrate Judge Kristen L. Mix. (Doc. # 14.) On September 26, 2019, Defendants filed

the instant Motion to Dismiss (Doc. # 20) arguing that Mr. Rattler failed to adequately

plead the claims against them under Federal Rule of Civil Procedure 12(b)(6). Mr.

Rattler did not respond. For the following reasons, Defendants’ Motion is granted.

                               II.    LEGAL STANDARDS

A.     RULE 12(b)(6)

       Under Rule 12(b)(6), the Court may dismiss a complaint for failure to state a

claim if it appears beyond a doubt that the plaintiff can plead no set of facts in support of

his claim that entitle him to relief. Golan v. Ashcroft, 310 F. Supp. 2d 1215, 1217 (D.

Colo. 2004). Dismissal under Rule 12(b)(6) may also be based on the lack of a



                                              3
cognizable legal theory. Id. at 1217. In reviewing a motion to dismiss, courts take all

well-pleaded allegations in the plaintiff’s complaint as true and construe the allegations

in the light most favorable to the plaintiff. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007); Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir. 2012).

       However, a litigant’s “conclusory allegations without supporting factual averments

are insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935

F.2d 1106, 1110 (10th Cir. 1991). A court may not assume that plaintiff can prove facts

that have not been alleged, or that a defendant has violated laws in ways that a plaintiff

has not alleged. Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of

Carpenters, 459 U.S. 519, 526 (1983); see also Whitney v. New Mexico, 113 F.3d 1170,

1173–74 (10th Cir. 1997) (court may not “supply additional factual allegations to round

out a plaintiff’s complaint”).

       Mr. Rattler appears pro se in this matter. The Court, therefore, “review[s] his

pleadings and other papers liberally and hold[s] them to a less stringent standard than

those drafted by attorneys.” Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir.

2007) (citations omitted); Haines v. Kerner, 404 U.S. 519, 520–21 (1972). Mr. Rattler’s

pro se status does not, however, entitle him to the application of different rules. See

Montoya v. Chao, 296 F.3d 952, 957 (10th Cir. 2002). Moreover, the Court may not

“construct arguments or theories for [Mr. Rattler] in the absence of any discussion of

those issues.” Drake v. City of Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991).

B.     TITLE VII EMPLOYMENT DISCRIMINATION CLAIM

       To state a claim for discriminatory termination under Title VII, the plaintiff must

satisfy the following elements: (1) he is a member of a protected class; (2) he was



                                              4
qualified and satisfactorily performing his job; (3) he was terminated under

circumstances giving rise to an inference of discrimination. Barlow v. C.R. England Inc.,

703 F.3d 497, 505 (10th Cir. 2012). “Plaintiffs may establish evidence of the third prong

in various ways, such as ‘actions or remarks made by decisionmakers,’ ‘preferential

treatment given to employees outside the protected class,’ or ‘more generally, upon the

timing or sequence of events leading to plaintiff's termination.’” Id. (quoting Plotke v.

White, 405 F.3d 1092, 1100 (10th Cir. 2005)). Put differently, a plaintiff must plead

allegations sufficient to “create an inference of discrimination[.]” Id. at 506.

                                     III.    ANALYSIS

A.     INDIVIDUAL LIABILITY UNDER TITLE VII

       Defendants contend that Mr. Rattler’s individual Title VII claim against Defendant

Garside fails as a matter of law because Title VII does not authorize “personal capacity

suits against individuals who do not otherwise qualify as employers.” (Doc. # 20 at 3

(citing Butler v. City of Prairie Village, Kan., 172 F.3d 736, 744 (10th Cir. 1999)).) The

Court agrees. The Tenth Circuit established that Title VII’s definition of “employer” does

not include individuals in a supervisor capacity. Haynes v. Williams, 88 F.3d 898, 901

(10th Cir. 1996) (holding that a personal capacity suits against individual supervisors

are inappropriate under Title VII). Mr. Rattler’s factual allegations do not support that

Defendant Garside’s position qualifies him as an “employer” under Title VII. Accordingly,

Mr. Rattler’s individual Title VII claim against Defendant Garside must be dismissed.

B.     TITLE VII CLAIM

       Defendants argue that Mr. Rattler’s Title VII claim as to Defendant BWW fails

because he has not adequately pleaded factual allegations sufficient to establish two



                                               5
elements of the claim. As to the first element, Defendants contend that Mr. Rattler failed

to plead facts showing that he belongs to the protected classes of “color” and “religion.”

As to the third element, Defendants aver that Mr. Rattler’s entire Title VII claim fails

because he has not alleged facts sufficient to give rise to the inference that his

termination was a result of discrimination.

       Defendants are correct. However, the Court need not address Defendants’

arguments as to the element of protected status because answering whether he failed

to plead the third element is dispositive of his entire Title VII claim against Defendant

BWW. To this point, Mr. Rattler fails to set forth any factual allegations upon which this

Court may infer that his termination was a result of discrimination. Mr. Rattler’s

Amended Complaint contains vague, disjointed allegations referencing grievances with

several unspecified employees. (Doc. # 12 at 4.) However, even accepting these

allegations as true, they fail to show any link between the alleged discrimination and Mr.

Rattler’s termination—let alone that the co-workers’ improper conduct and remarks were

related to Mr. Rattler’s alleged protected statuses. Additionally, the Amended Complaint

is devoid of any factual allegations showing instances of discriminatory “actions or

remarks made by decisionmakers,” or “preferential treatment of others outside of the

protected class[es.]” Barlow, 703 F.3d at 505 (internal quotations omitted). Indeed, there

are no facts relating to the alleged discrimination at all. The absence of “any details

whatsoever of events leading up to [his] termination” is “insufficient to survive a motion

to dismiss.” Khalik, 671 F.3d at 1193. Therefore, dismissal of Mr. Rattler’s Title VII claim

against Defendant BWW is warranted.




                                              6
                                     IV.     CONCLUSION

        For the foregoing reasons, the Court ORDERS as follows:

        1.     Defendants Buffalo Wild Wings and Nick Garside’s Motion to Dismiss

Plaintiff Sylas R. Rattler’s Employment Discrimination Complaint under Federal Rule of

Civil Procedure 12(b)(6) (Doc. # 20) is GRANTED.

        2.     Plaintiff’s action is DISMISSED WITH PREJUDICE.2

        3.     Final judgment shall be entered in favor of Defendants and against

Plaintiff.


        DATED: December 18, 2019


                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




2
  Magistrate Judge Gallagher provided Mr. Rattler with multiple opportunities to amend his
Complaint. See (Doc. ## 4, 7). As such, affording Plaintiff with another opportunity to amend his
Complaint is futile. See Grossman v. Novell, Inc., 120 F.3d 1112, 1126 (10th Cir. 1997). The
Court also acknowledges that the Magistrate Judge provided Plaintiff with a different set of
elements for alleging a plausible Title VII claim. (Doc. # 7 at 3 (citing Baca v. Sklar, 398 F.3d
1210, 1216 (10th Cir. 2005)).) Nevertheless, even under that alternative framework, Plaintiff still
falls short of pleading factual allegations sufficient to establish a plausible Title VII claim
because he merely alleged “[t]hreadbare recitals of the elements[.]” Khalik, 671 F.3d at 1193
(“Threadbare recitals of the elements of a cause of action, supported by mere conclusory
statements, do not suffice.”) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

                                                 7
